              Case 5:15-cr-00007-VAP Document 430 Filed 10/26/20 Page 1 of 6 Page ID #:3644
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                  Docket No.           EDCR 15-00007-VAP-4

 Defendant            DANAE ROMERO                                             Social Security No. 2        8       9     3

 akas: Danae Rochelle Romero                                                   (Last 4 digits)

                                    AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER
                                                              (Amended to Include Restitution)


               The Sentencing was conducted by videoconference, with the express consent of the defendant.              MONTH   DAY   YEAR


                         In the presence of the attorney for the government, the defendant appeared on this date.        06     29    2020


 COUNSEL                                                               Lawrence Litman, CJA Panel
                                                                               (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                                CONTENDERE            GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      Theft in Connection with Health Care, in violation of Title 18 U.S.C. § 669, as charged in Count 27 of the Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that::
  ORDER

      It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.

        Defendant Danae Romero shall pay restitution in the total amount of $200,551.98 to victims as set forth in a
separate victim list prepared by the probation office, and listed in government’s Exhibit A (Dkt. No. 382), which this
Court adopts and which reflects the Court's determination of the amount of restitution due to each victim. The victim
list, which shall be forwarded to the fiscal section of the clerk's office, shall remain confidential to protect the privacy
interests of the victims.

      The defendant shall pay restitution in the total amount of $200,551.98, payable in the amount of $250.00 per
month or 10% of Defendant’s monthly gross income, whichever is greater.

       Defendant Danae Romero shall be held jointly and severally with co-defendants (EDCR 15-00007-VAP) for the
amount of restitution ordered in this judgment as follows: defendant shall be held jointly and severally liable with co-
defendant Evelyn Romero for the amount of $200,551.98; and, defendant shall be held jointly and severally liable with
co-defendant John S. Romero, Sr. for the amount of $40,500.00. The victims' recovery is limited to the amount of their
loss and the defendant's liability for restitution ceases if and when the victims receive full restitution.


         All fines are waived as it is found that the defendant does not have the ability to pay a fine in addition to
restitution.

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 6
              Case 5:15-cr-00007-VAP Document 430 Filed 10/26/20 Page 2 of 6 Page ID #:3645

 USA vs.      DANAE ROMERO                                        Docket No.:   EDCR 15-00007-VAP-4

        Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Danae
Rochelle Romero, is hereby placed on Probation for a term of two (2) years, on Count 27 of the Indictment, under
the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
         Office and General Order 20-04, but including the conditions of probation and supervised release set forth in
         Section III of General Order 20-04.

2.       The defendant shall participate for a period of five months in a home detention program which may include
         electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and shall observe all
         rules of such program, as directed by the Probation Officer. The defendant shall maintain a residential telephone
         line without devices and/or services that may interrupt operation of the monitoring equipment.

3.       The defendant shall pay the costs of Location Monitoring to the contract vendor, not to exceed the sum of
         $12.00 for each day of participation. The defendant shall provide payment and proof of payment as directed by
         the Probation Officer.

4.       The defendant shall participate in mental health treatment, which may include evaluation and counseling, until
         discharged from the treatment by the treatment provider, with the approval of the Probation Officer.

5.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
         treatment to the aftercare contractors during the period of community supervision. The defendant shall provide
         payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
         payment shall be required.

6.       During the period of community supervision, the defendant shall pay the special assessment and restitution in
         accordance with this judgment's orders pertaining to such payment.

7.       The defendant shall not be employed in any capacity wherein she has custody, control, or management of her
         employer’s funds.

8.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

9.       The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
         financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
         inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
         financial obligation.

10.      The defendant shall notify the Court of any material change in defendant’s ability to pay, including without
         limitation increases in wages, income, or assets. See 18 U.S.C. § 3664(k).

11.      The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
         financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
         inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
         financial obligation.

12.      Defendant’s criminal restitution debt will be referred to the Treasury Offset Program through the procedures set
         forth in 31 U.S.C. §§ 3720A and 3716 to offset funds otherwise payable to the defendant from any federal
         agency, including the Internal Revenue Service and the Social Security Administration, to apply those funds to

CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2 of 6
              Case 5:15-cr-00007-VAP Document 430 Filed 10/26/20 Page 3 of 6 Page ID #:3646

 USA vs.      DANAE ROMERO                                                   Docket No.:       EDCR 15-00007-VAP-4

         defendant’s outstanding fine or restitution balance until defendant’s liability to pay any fine or restitution order
         has expired or been satisfied.

13.      The defendant shall notify the Financial Litigation Section of the United States Attorney’s Office for the Central
         District of California before transferring any interest in real property, owned directly or indirectly by defendant,
         including any interest held or owned under any other name or entity, including trusts, partnership and/or
         corporations.

14.      The United States Probation & Pretrial Services Office shall preserve and provide the Financial Litigation
         Section of the United States Attorney’s Office for the Central District of California with all the financial
         documentation relied upon in the preparation of the Presentence Report, including any net worth and cash flow
         statements completed by the defendant.

       The Defendant shall submit herself to the United States Probation Office, located on 300 N. Los Angeles Street,
Ste. 1300, Los Angeles, CA 90012 by 4:00 PM of June 30, 2020. The defendant is directed to call the Probation Office
in advance, at 213-894-3600, for location and further instructions on where to report.

          Defendant’s bond is exonerated upon reporting to the United States Probation Office.

         In the interests of justice and upon government’s motion, the remaining counts are ordered dismissed.

         Defendant is informed of her right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 26, 2020
            Date                                                  U. S. District Judge




 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.



                                                                  Clerk, U.S. District Court




            October 26, 2020                                By    /s/ Christine Chung
            Filed Date                                            Deputy Clerk




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
              Case 5:15-cr-00007-VAP Document 430 Filed 10/26/20 Page 4 of 6 Page ID #:3647

 USA vs.      DANAE ROMERO                                                           Docket No.:     EDCR 15-00007-VAP-4


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 6
              Case 5:15-cr-00007-VAP Document 430 Filed 10/26/20 Page 5 of 6 Page ID #:3648

 USA vs.      DANAE ROMERO                                                       Docket No.:     EDCR 15-00007-VAP-4



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 6
              Case 5:15-cr-00007-VAP Document 430 Filed 10/26/20 Page 6 of 6 Page ID #:3649

 USA vs.      DANAE ROMERO                                                      Docket No.:       EDCR 15-00007-VAP-4



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
